Citation Nr: 0923683	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1946 to 
October 1947.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for chronic 
obstructive pulmonary disease, posttraumatic stress disorder, 
bilateral defective hearing, and a dental disability, and 
determined that new and material evidence had not been 
received to reopen a claim of service connection for 
residuals of pneumonia.  

In a November 2007 decision, the Board denied service 
connection for posttraumatic stress disorder and dismissed 
the claim of service connection for a dental disability.  The 
Board reopened the claim of service connection for residuals 
of pneumonia and remanded the issues of entitlement to 
service connection for residuals of pneumonia, a respiratory 
disorder, and hearing loss to the RO for additional 
development.  

In a March 2009 rating decision, service connection for a 
lung condition to include residuals of pneumonia, chronic 
obstructive pulmonary disease, asthma, and bronchitis was 
granted and a 10 percent disability rating was assigned from 
February 10, 2004.  Thus, the issues of entitlement to 
service connection for residuals of pneumonia and a 
respiratory disorder are no longer before the Board for 
appellate review because this is a complete grant of the 
benefits sought on appeal.   

In the February 2004 claim for compensation and in a November 
2008 statement, the Veteran raised the issue of entitlement 
to service connection for tinnitus.  This issue is referred 
to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral hearing loss was detected many years after service 
and the probative evidence establishes that the current 
bilateral hearing loss is not related to disease or injury in 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
February 2004, prior to the initial adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective dates in January 2008 and 
November 2008, and the claim was readjudicated in the March 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The RO made attempts to 
obtain the Veteran's K.P. treatment records.  In October 
2007, the Veteran's representative forwarded a letter to the 
RO.  In the letter, K.P. indicated that the Veteran's records 
had been destroyed.  VA treatment records from the Roseburg 
VA medical facility dated from October 2000 to October 2007 
were obtained and associated with the claims folder.  Private 
records from Drs. W.B.T. and H.F.A. were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  A VA 
examination was performed in September 2008 in order to 
obtain medical evidence as to the nature and etiology of the 
claimed hearing loss.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he incurred hearing loss due to 
acoustic trauma in service.  He reported that he trained as a 
riflemen in the United States Marines.  He indicated that his 
occupation in service was clerk and he was at the firing 
range each week to keep records.  

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  VA audiometric evaluation 
dated in September 2008 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
75
80
LEFT
30
40
60
70
75

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, such as noise due to a gun, and 
he is competent to report symptoms of decreased hearing.  A 
lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
The Board concludes that there is competent evidence that the 
Veteran was exposed to noise due to gun fire in service and 
he is competent to testify to observable symptoms such as 
decreased hearing.  As discussed in detail below, however, 
there is no competent evidence which relates the current 
hearing loss to the noise exposure in service.   

There is no competent evidence of treatment or diagnosis of 
hearing loss in service.  Audiometric testing was not 
performed in service.  Separation examination dated in 
October 1947 indicates that whispered voice hearing test was 
15/15.  

There is no medical evidence showing a diagnosis of 
sensorineural hearing loss within one year from service 
separation in October 1947.  The Veteran has not identified 
or submitted any medical evidence showing a diagnosis of 
bilateral sensorineural hearing loss within one year from 
service separation.  Thus, service connection for bilateral 
hearing loss on a presumptive basis is not warranted.  

The first evidence of complaints of hearing loss is in 
February 2004, when the Veteran filed the application for 
disability compensation.  The first audiometric evidence of a 
hearing loss disability as defined by 38 C.F.R. § 3.385 is in 
the September 2008 VA audiometric evaluation examination 
report.  

There is no competent evidence of a nexus between the hearing 
loss disability and service.  In fact, the probative medical 
evidence of record establishes that the bilateral hearing 
loss is not related to disease or injury in service.  The 
September 2008 VA audiometric evaluation report indicates 
that the Veteran reported having hearing loss for the past 30 
years.  The Veteran could not exactly state when 
communicating became a problem.  The Veteran indicated that 
he did not have trouble hearing people when he was first 
discharged.  He reported noise exposure in service, when he 
was a rifleman and when he slept in the hull of a ship.  He 
also reported industrial noise exposure from a manufacturing 
plant and recreational noise exposure from power tools.  The 
audiologist opined that the hearing loss was less likely than 
not related to military service.  The audiologist noted that 
the service treatment records indicated that the Veteran 
could hear whispered voice at discharge. 

The Board finds the September 2008 VA medical opinion to be 
probative.  The VA audiologist provided a rationale for the 
opinion and concluded that the hearing loss was not related 
to service based upon the lack of hearing loss at service 
separation.  The VA examination report clearly states that 
the Veteran's claims file was available and reviewed.  The 
examiner reviewed the Veteran's subjective history of noise 
exposure in service and clinical findings and rendered an 
opinion.  The Board finds that the opinion is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
opinion is consistent with the Veteran's service treatment 
records.  Moreover, there is no contrary medical opinion or 
medical evidence in the record, and neither the Veteran nor 
his representative has identified or alluded to such medical 
evidence or opinion.  Thus, the Board considers this opinion 
adequate. 

The VA and private treatment records of record show no 
evidence of hearing loss symptoms or diagnosis.  There is no 
evidence of a diagnosis of sensorineural hearing loss before 
the September 2008 VA examination.  This period without 
treatment or diagnosis is evidence that weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

There is no evidence of continuity of symtomatology.  The 
September 2008 VA examination report indicates that the 
Veteran reported that he did not have trouble hearing at 
discharge and there is no evidence of hearing loss in 
service.  He reported that he noticed the hearing loss for 
the past thirty years.  The Board notes that the Veteran 
separated from service over 60 years ago.  The Veteran's 
spouse indicated that she had been married to the Veteran for 
37 years and was aware of his hearing impairment.  These 
statements do not establish continuity of symtomatology since 
service in the 1940's.  Further, the provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some medical evidence of a nexus to service.  
For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  As discussed above, the probative 
evidence of record establishes that the current hearing loss 
is not related to any injury or trauma that occurred in 
service.  For these reasons, the Board finds that service 
connection is not warranted on the basis of continuity of 
symptomatology.

The Veteran's own implied assertions that the bilateral 
hearing loss is related to acoustic trauma in service are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The evidence does not establish that the 
Veteran has the expertise to render a medical opinion.  He 
has not submitted any medical evidence to support his 
contentions.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for bilateral hearing loss is not 
warranted.  The preponderance of the evidence of record is 
against the Veteran's claim for service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply since there is no approximate balance of the 
evidence for and against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for bilateral hearing loss is not warranted, and 
the claim is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted and the appeal is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


